Citation Nr: 0528646	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
shoulders.

4.  Entitlement to service connection for arthritis of the 
hands.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO, in pertinent part, denied 
service connection for bilateral hearing loss, tinnitus, 
arthritis of the shoulders and hands, depression, and DDD of 
the lumbar spine.  The same decision also denied service 
connection for hemorrhoids. 

In an August 2001 rating decision, the RO denied service 
connection for a lung condition.  The claim was merged on 
appeal with those addressed in the instant decision.  The 
matters were previously before the Board in January 2004 and 
remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000.  

Service connection was awarded for external hemorrhoids in a 
January 2005 rating decision.   The RO assigned a 
noncompensable rating effective August 1997.  Service 
connection was awarded for asbestosis in a February 2005 
rating decision.  The RO awarded a noncompensable rating 
effective June 2001.  In March 2005, the veteran filed a 
notice of disagreement (NOD) with the initial noncompensable 
evaluations assigned for external hemorrhoids and asbestosis.  
The evaluation of asbestosis was increased to 60 percent 
disabling retroactive to June 2001. Applicable law mandates 
that when a veteran seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran did not withdraw his notice of 
disagreement with the initial evaluations assigned for 
asbestosis or external hemorrhoids.  

Therefore, the Board must remand the claims for higher 
initial ratings for external hemorrhoids and asbestosis for 
the issuance of a statement of the case (SOC) to the veteran.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
These claims are REMANDED to the RO via the Veteran's 
Benefits Administration, Appeals Management Center (VBA AMC) 
in Washington, DC.

The veteran testified before the Board in June 2003.  The 
transcript has been obtained and associated with the claims 
folder.

In February 2004, the veteran filed a claim for service 
connection for Type II Diabetes Mellitus.  As this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss was not incurred during the 
veteran's active military service. 

3.  Tinnitus was not incurred during the veteran's active 
military service. 

4.  There is no current competent medical evidence of record 
of arthritis of the shoulders. 

5.  There is no current competent medical evidence of record 
of arthritis of the hands. 

6.  Depression was not incurred during the veteran's active 
military service. 

7.  DDD of the lumbar spine was not incurred during the 
veteran's active military service. 


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159.

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385.

3.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304.

4.  The criteria for the establishment of service connection 
for arthritis of the shoulders are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

5.  The criteria for the establishment of service connection 
for arthritis of the hands are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

6.  The criteria for the establishment of service connection 
for depression are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304.

7.  The criteria for the establishment of service connection 
for DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of these claims by the RO (the "AOJ" 
in this case), it was impossible to provide notice of the 
VCAA before the initial adjudication in this case.  
Nevertheless, during the course of this appeal, the RO did 
provide the veteran with letters, which meet the notification 
requirements of the VCAA, including letters dated in April 
2001, March 2003, and April 2004, prior to readjudicating his 
claims in the August 2001, March 2003, January 2005, February 
2005, and March 2005 supplemental statements of the case 
(SSOC).  The Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claims, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, an additional 
VCAA letter was sent in April 2004 pursuant to the January 
2004 Board remand.  After the last VCAA notice was provided, 
the claims were readjudicated in the January 2005, February 
2005, and March 2005 SSOCs provided to the veteran.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claims.  Therefore, with respect to 
the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  In July 1999, a development letter 
was sent prior to the initial adjudication of the claims in 
October 2000.  The letter informed the veteran to send 
medical evidence showing continuity of treatment from the 
date of discharge from service to the present for the claimed 
disorders.  Further, the requisite VCAA notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board and following the 
Board remand in January 2004 at a time when development of 
the evidentiary record was actively proceeding.  The veteran 
had ample time in which to respond to the notice letter and 
did in fact respond, including in testimony at a Travel Board 
hearing in June 2003.  

Viewed in context, the furnishing of the VCAA notices after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claims.  Id.  The Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the letters as to 
what kinds of evidence was needed to substantiate the claims 
for service connection.  The veteran was informed that 
evidence necessary to substantiate his claims for service 
connection, was (1) evidence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Moreover, the October 2000 
rating decision, the May 2001 statement of the case (SOC), 
and the August 2001, March 2003, January 2005, February 2005, 
and March 2005 SSOCs sufficiently notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.  

In the April 2004 letter, the veteran was informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims.  Specifically, the 
RO indicated to "send us any medical reports you have."  
The veteran responded in April 2004 that the only treatment 
he had received was at the Montgomery VA Medical Center 
(VAMC), which has been associated with the claims folder.  
The veteran further indicated in September 2004 that he had 
no additional evidence to submit in support of his claims. 

Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, records from 
the Social Security Administration (SSA), and private medical 
records have been obtained in support of the claims on 
appeal.  The veteran provided testimony before the Board in 
June 2003.  The transcript has been obtained and associated 
with the claims folder.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

A. & B.  Bilateral Hearing Loss and Tinnitus

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, he asserts that he was exposed to noise from 
heavy artillery, mortars, helicopters, and gun mounts while 
stationed aboard ship during his active naval service.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of bilateral hearing loss or tinnitus.  A January 
1968 report of medical examination contained the following 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
-5
-5
5
-5

The January 1970 separation examination was negative for any 
diagnoses of bilateral hearing loss or tinnitus.  While an 
audiogram was not performed, a whispered voice test was 
administered.  The veteran scored a 15/15 bilaterally.  The 
corresponding report of medical history was devoid of 
complaints of either bilateral hearing loss or tinnitus.  

Private medical records from Flowers Hospital and Dr. RJF 
contain complaints of ear pain and diagnoses of external 
otitis.  However, the first complaints and/or diagnosis of 
either bilateral hearing loss or tinnitus are contained in 
private medical records from Neurological Associates dated in 
1999, some 29 years after the veteran's separation from 
service.  A March 1999 entry indicated that a prior 1994 
audiogram showed bilateral sensorineural hearing loss, though 
this was still some 24 years after the veteran's separation 
from service.  An entry dated in April 1999 recorded 
complaints of tinnitus and high frequency sensorineural 
hearing loss at 4000 hertz.  The treatment provider noted 
that the veteran served aboard a ship during service and 
worked as a carpenter subsequent to his discharge from said 
service. 

Despite evidence of a current diagnosis of bilateral hearing 
loss and tinnitus there is no evidence of record to 
substantiate the critical second and third components of the 
Gutierrez inquiry, as enumerated above.   The service medical 
and personnel records do not support a finding of either 
bilateral hearing loss or tinnitus during the veteran's 
active duty service.  

During an August 2002 VA audiological evaluation, the veteran 
complained of bilateral hearing loss and tinnitus beginning 
in 1968.  The veteran indicated that he served in the Navy 
where he was exposed to loud noise from small arms, heavy 
artillery, mortars, helicopters, and gun mounts.  The veteran 
denied occupational and recreational noise exposure.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
35
65
LEFT
20
20
25
45
65

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The examiner noted the bone conduction 
scores were consistent with air conduction scores confirming 
mild sensorineural type hearing loss.  The examiner indicated 
the pattern of hearing loss was indicative of noise exposure 
in both ears. 

While the August 2002 VA examiner indicated the veteran's 
sensorineural hearing loss was indicative of noise exposure 
in both ears, and the veteran denied noise exposure other 
than in service, the Board is not required to accept doctor's 
opinions that are based upon the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Further, medical history recorded by the veteran of 
the examiner, is not competent medical evidence of a 
diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As noted above, the veteran's service medical and personnel 
records do not contain evidence of noise exposure while 
performing duties as a boatswain's mate resulting in a 
diagnosis of either bilateral hearing loss or tinnitus.  
Moreover, there was a   
24-year evidentiary gap in this case between active service 
and the earliest medical evidence of hearing loss and a 29-
year gap for tinnitus.  The Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claims that bilateral 
hearing loss and tinnitus had their onset in service, which 
in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of bilateral hearing 
loss or tinnitus between the period of active duty and the 
initial diagnosis of hearing loss in 1994 and tinnitus in 
1999 is itself evidence which tends to show that the claimed 
disorders did not have their onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that 
the absence of medical records during combat conditions does 
not establish absence of disability and thus suggesting that 
the absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

While the veteran testified before the RO that tinnitus and 
hearing loss have been present since his separation from 
active service and related thereto, his own statements as to 
the etiology of a disease do not constitute competent medical 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that matters involving special experience or 
special knowledge require the opinion of witnesses skilled in 
that particular science, art, or trade).  The evidence is not 
in relative equipoise.  Thus, the preponderance of the 
evidence is against the claims, and the appeals must 
therefore be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App at 54.

C. & D. Arthritis of the Shoulders and Hands

The veteran contends that he is entitled to service 
connection for arthritis of the shoulders and hands.  
Specifically, he asserts that he was hurt while mopping and 
rigging aboard ship during his active naval service.  The 
veteran testified that he did not seek treatment for 
arthritis in service.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claims and the appeal as to these 
issues will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, in keeping with the veteran's 
testimony, the service medical records are devoid of any 
mention of relevant treatment, symptoms or complaints of 
arthritis of the shoulders or hands.  The January 1968 
enlistment examination was negative for complaints or 
diagnoses of arthritis in the shoulders and hands.  While the 
veteran reported swollen and painful joints on his January 
1970 report of medical history, the corresponding physical 
examination was negative for a diagnosis of arthritis.

Arthritis of shoulders and hands did not manifest to a 
compensable degree within the first year following the 
veteran's discharge from service and thus, neither are 
subject to presumptive service connection.  38 C.F.R. §§ 
3.307, 3.309.  It appears, the first complaints with regard 
to the shoulders are dated in 1987, some 17 years after the 
veteran's discharge from active duty service.
 
Private medical records from Flowers Hospital, Southeast 
Alabama Medical Center, and Dr. RJF dated in 1987 indicate 
the veteran complained of neck and shoulder pain.  He was 
subsequently diagnosed with cervical myositis.  An entry 
dated in February 1993 noted arthritis symptoms of the hand.  
Records from Dr. RJF indicated the veteran was treated for 
arthritis type symptoms of the hand in 1997. No x-rays were 
taken of the hands.

VA outpatient records dated in 1998 reveal the veteran 
complained of arthritis type pain in his joints.  He was 
diagnosed with osteoarthritis.  However, there was no 
indication that he was diagnosed with arthritis of either the 
shoulders or hands. 

The June 1997 VA general medical examination was devoid of 
diagnoses of arthritis of the hands or shoulders.  The 
veteran's upper extremities were again evaluated upon VA 
general medical examination in September 1999.  He had normal 
reflexes, vascularity, muscle tone, coordination, and 
sensation.  There was no ataxia or swelling of any the 
joints. The veteran had normal range of movement of the 
shoulders.  There were no diagnoses of arthritis of the 
shoulders or hands. 

Upon VA examination in July 2002, the veteran complained of 
shoulder pain starting while he was on active duty.  He also 
reported the onset of pain in his hands and changes in grip 
at the same time.  X-rays of the bilateral shoulders were 
within normal limits.  X-rays of the bilateral hands showed a 
foreign body in the proximal phalanx of the fourth finger, 
otherwise they were normal.

Based on the aforementioned there is no evidence of record to 
substantiate the components of the Gutierrez inquiry, as 
enumerated above.   The service medical and personnel records 
do not support a finding of arthritis of the shoulders or 
hands during the veteran's active naval service or within a 
year of his discharge from said service.  Moreover, there is 
no current diagnosis of arthritis of either the veteran's 
shoulders or hands that is related to his active duty 
service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disabilities for which benefits are being claimed.

While the veteran testified before the RO that arthritis of 
the shoulders and hands have been present since his 
separation from active service and related thereto, his own 
statements as to the etiology of a disease do not constitute 
competent medical evidence.  Espiritu, 2 Vet. App. at 494-95.  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claims, and the 
appeals must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

E.  Depression

The veteran contends that he is entitled to service 
connection for depression.  Specifically, he asserts that 
depression had its onset while he served aboard ship and was 
out to sea for approximately two years.  He testified that he 
did not seek treatment in service for depression.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, in keeping with the veteran's 
testimony, the service medical records are devoid of any 
mention of relevant treatment, symptoms or complaints of 
depression.  While the veteran complained of depression on 
his January 1970 report of medical history, the corresponding 
medical examination was negative for a diagnosis of 
depression.

Post-service, the first diagnosis of depression is contained 
in a June 1987 psychological evaluation performed by SSA, 
some 17 years after the veteran's discharge from active 
service.  At the time, the veteran was diagnosed with 
depression and anxiety due to physical, personal, and family 
problems.  An additional psychological evaluation performed 
in October 1991 diagnosed major depression.

Upon VA mental disorders examination in June 1997, the 
veteran reported having hardships due to unemployment, 
financial difficulties, and medical problems resulting in 
depression.  Psychological evaluation resulted in no 
diagnosis. 

The veteran was afforded a VA general medical examination in 
September 1999. Psychological evaluation revealed the veteran 
was clinically stable.  VA outpatient treatment records dated 
between 1999 and 2000 simply note a past medical history of 
depression.

In August 2002, VA conducted an additional mental disorders 
examination.  The veteran reported first experiencing 
depression when he was going through his divorce in 
approximately 1972 or 1973.  The examiner noted the veteran 
was vague in responding to inquiries regarding specifics 
concerning his depression.  It was the examiner's clinical 
impression that the veteran had numerous medical conditions 
and as a result, the veteran was experiencing anxiety, 
irritability, and depression in response to the chronic 
stressor of his medical limitations.  The veteran was 
diagnosed with adjustment disorder mixed with anxiety and 
depressed mood. 

Despite evidence of a current diagnosis of adjustment 
disorder mixed with anxiety and depressed mood, there is no 
evidence of record to substantiate the critical second and 
third components of the Gutierrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of adjustment disorder mixed with anxiety 
or depressed mood during the veteran's active duty service.  
Moreover, there was a 17-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
depression.  The Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that depression had its onset in 
service, which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey, 12 Vet. App. at 
74; Maxson, 230 F.3d at 1333.  Thus, the lack of any 
objective evidence of depression between the period of active 
duty and the initial diagnosis in 1987, is itself evidence 
which tends to show that depression did not have its onset in 
service or for many years thereafter.

While the veteran testified before the RO that depression has 
been present since his separation from active service and 
related to time spent at sea during said service, his own 
statements as to the etiology of a disease do not constitute 
competent medical evidence.  Espiritu, 2 Vet. App. At 494-95.  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

F.  Degenerative Disc Disease of the Lumbar Spine

The veteran contends that he is entitled to service 
connection for DDD of the lumbar spine.  Specifically, he 
asserts that DDD had its onset while he served aboard ship 
during his naval service.  He contends that he had 
"catches" in his back, which prevented him from standing or 
sitting until such time as the episode passed.  He testified 
before the Board that he did not seek treatment in service.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, in keeping with the veteran's 
testimony, the service medical records are devoid of any 
mention of relevant treatment, symptoms or complaints of DDD 
of the lumbar spine.  The January 1968 enlistment examination 
and January 1970 separation examination were both negative 
for complaints and a diagnosis of DDD of the lumbar spine.

Post-service, the first diagnosis of DDD of L5-S1 is 
contained in private medical records from the Orthopedic 
Clinic dated in 1984, some 14 years after the veteran's 
separation from service and thus, outside the one-year 
presumptive period for service connection.  38 C.F.R. 
§§ 3.307, 3.309.  An entry dated in September 1984 noted the 
veteran had an on the job injury in April 1984 while working 
as a carpenter.  The veteran informed the treatment provider 
that he bent over, twisted to his left to drive a nail, and 
felt a sharp pain in his low back. A discogram performed in 
June 1985 showed a herniated nucleus pulposus with marked DD 
of L4-5 and L5-S1.

Records from the SSA showed that disability benefits were 
awarded in July 1992.  The veteran was determined to be 
disabled as of May 1989 due to lumbar DDD and hypertension.

A June 1997 VA general medical examination noted the veteran 
had a history of injuries to his low back in 1984 and 1986.  
The examiner indicated the veteran had low back surgery in 
1992.  X-rays of the lumbar spine revealed disc space 
narrowing present at L4-5.  The veteran was diagnosed with 
chronic low back pain, status post lumbar laminectomy, and 
lumbar disc disease.  Private medical records from the 
University of Alabama indicate the veteran underwent a right 
L4 hemilaminectomy at L4, a foraminotomy, and a right-sided 
excision of a large herniated disc in August 1997. 

In July 1999, the veteran was afforded an additional VA 
general medical examination.  The veteran was diagnosed with 
chronic low back pain with residual, dominant L5 
radiculopathy deficits and status post lumbar surgery.

A final VA general medical examination was performed in July 
2002.  The veteran reported lumbar pain beginning in service. 
X-rays of the lumbar spine showed DDD of L4-L5 with 
associated corresponding osteoarthritis of the facet joints. 

Despite evidence of a current diagnosis of DDD of the lumbar 
spine, there is no evidence of record to substantiate the 
critical second and third components of the Gutierrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of DDD of the 
lumbar spine during the veteran's active duty service.  
Further, there was a 14-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
DDD of the lumbar spine.  The Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that DDD of the lumbar 
spine had its onset in service, which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey, 12 Vet. App. at 74; Maxson, 230 F.3d at 1333. 

However, even more probative than the 14-year evidentiary 
gap, is the onset of DDD of the lumbar spine as the result of 
the 1984 industrial accident.  Thus, the lack of any 
objective evidence of DDD of the lumbar spine between the 
period of active duty and the initial diagnosis in 1984 after 
the work injury, is itself evidence which tends to show that 
the claimed disorder was not incurred in service.

While the veteran testified before the RO that DDD of the 
lumbar spine has been present since his separation from 
active service and related thereto, his own statements as to 
the etiology of a disease do not constitute competent medical 
evidence.  Espiritu, 2 Vet. App. at 494-95.  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for arthritis of the 
shoulder is denied.

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for DDD of the lumbar spine 
is denied.


REMAND

As noted in the Introduction, service connection was awarded 
for external hemorrhoids in a January 2005 rating decision.   
The RO assigned a noncompensable rating effective August 
1997.  Service connection was awarded for asbestosis in a 
February 2005 rating decision.  The RO awarded a 
noncompensable rating effective June 2001.  In March 2005, 
the veteran filed a timely NOD with the initial 
noncompensable evaluations assigned for external hemorrhoids 
and asbestosis.  See 38 C.F.R. § 20.302(a).    

The evaluation of asbestosis was increased to 60 percent 
disabling retroactive to June 2001.  The veteran did not 
withdraw his request for a higher initial evaluation and as 
such, his claim remains in appellate status. AB, 6 Vet. App. 
at 38.

Since there has been an initial RO adjudication of the claims 
and a NOD as to their denial, the veteran is entitled to an 
SOC, and the current lack of an SOC with respect to the 
increased rating claims is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2004); see also Manlincon v. West, 12 Vet. App. 238 
(1999). 

In light of the foregoing, this case is hereby REMANDED to 
the VBA AMC for the following actions:

The VBA AMC must provide the veteran an 
SOC with respect to his claims of 
entitlement to higher initial evaluations 
for external hemorrhoids and asbestosis. 
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board. See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claims should 
not be certified to the Board.  If a 
substantive appeal is filed the claims, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

Thereafter, the case should be returned to the Board, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


